                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JEREMY TORRUELLA BEY,

                       Plaintiff,
                                                              Case No. 18-cv-2013-bhl
       v.

DEPUTY Z BRUCHMAN, et al.,

                  Defendants.
______________________________________________________________________________

               ORDER DISMISSING CASE WITHOUT PREJUDICE
______________________________________________________________________________

       The plaintiff, Jeremy Torruella Bey, filed his pro se complaint and motion for leave to
proceed without prepayment of the filing fee on December 21, 2018. ECF No. 1, 2.
Notwithstanding the payment of any portion of the filing fee, the court must dismiss without
prejudice a complaint filed in forma pauperis if the court determines that “the action … is
frivolous or malicious; fails to state a claim on which relief may be granted; or seeks monetary
relief against a defendant who is immune from such relief.” 28 U.S.C. §1915(e)(2).
       An action is considered legally frivolous when “it lacks an arguable basis in law or in
fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319,
325 (1989)). The “term ‘frivolous,’ when applied to a complaint, embraces not only the
inarguable legal conclusion, but also the fanciful,” “fantastic,” or “delusional” factual
allegations. Neitzke, 490 U.S. at 325, 328. “A finding of factual frivolousness is appropriate
when the facts alleged rise to the level of the irrational or the wholly incredible, whether or not
there are judicially noticeable facts available to contradict them.” Denton, 504 U.S. at 33.
       In his five-page complaint, Torruella Bey describes himself as an “Aboriginal Indigenous
Moorish-American” and as a member of the Moorish National Republic, a little-known but
litigious sovereign citizen movement. See Bey v. State, 847 F.3d 559 (7th Cir. 2017). Torruella
Bey cites sections of the U.S. Code, several articles from “The Treaty of Peace and Friendship of
1836 A.D. Between Morocco and the United States,” and a wide range of state and federal




            Case 2:18-cv-02013-BHL Filed 10/09/20 Page 1 of 2 Document 4
caselaw while providing only a single, two-sentence paragraph of “Facts” discussing the
defendants’ allegedly violative conduct:
       On Wednesday 12/19/2018 at 04:19 pm while traveling I was stopped by Deputy
       Z. Brucham I.D. 116 of the Milwaukee County Sheriff’s Office flashed his lights
       on my East West Freeway 94. He explained the reason he pulled me over was for
       no plates I told him I wasn’t a Driver for hire that I was a traveler and handed him
       over some Identification, he grab my VIN and came back with another officer who
       didn’t Identify himself and explained he was going to steal my property and violate
       my bill of rights and right to travel, his officer forced his way into my property and
       removed me from my personal property and searched my automobile he was using
       coercion and duress and never once ID himself nor did the other Sheriff that arrived
       as well, N&S Towing came to Tow my automobile then Deputy Z. Bruchman I.D
       116 Milwaukee County Sheriff’s Office dropped me off at a gas station and issued
       a citation issued to JEREMY JACOB TORRUELLA citation # BB528559-3 total
       cost of damages are $200.00.
Like the rest of the complaint, the paragraph of “Facts” contains an incomprehensible mix of
legal buzz words and nonstandard descriptions but seems to describe a routine traffic stop. The
attachments to Torruella Bey’s complaint confirm that Torruella Bey was pulled over for diving
with a suspended driver’s license. See Wis. Stat. §343.11(1)(A).
       Taken as a whole, Torruella Bey’s complaint is delusional, fanciful, and incredible, and
lacks an arguable basis in law and in fact. It will therefore be dismissed, and Torruella Bey’s
motion to proceed in forma pauperis will be denied as moot. Accordingly,
       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice.
       IT IS FURTHER ORDERED that the plaintiff’s motion for leave to proceed without
prepayment of the filing fee, ECF No. 2, is DENIED as moot.

       SO ORDERED on October 9, 2020.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:18-cv-02013-BHL Filed 10/09/20 Page 2 of 2 Document 4
